Citation Nr: 1106058	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  05-13 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for pancreatitis, 
including as secondary to exposure to Agent Orange (AO).  

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for a respiratory disorder, to 
include asthma, claimed as secondary to exposure to AO.  

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for a dental injury due to 
trauma.  

4.  Whether new and material evidence has been received to reopen 
the claim of service connection for appendicitis, claimed as 
secondary to exposure to AO.

5.  Entitlement to service connection for a respiratory disorder, 
to include asthma, claimed as secondary to AO exposure.  

6.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to AO.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Columbia, 
South Carolina.  This matter was previously before the Board in 
September 2009, at which time it was remanded for further 
development.  

When this matter was previously before the Board in September 
2009, the issue of service connection for posttraumatic stress 
disorder (PTSD) was also on appeal at that time.  In August 2010, 
the Appeals Management Center (AMC), acting on behalf of the RO, 
granted service connection for PTSD and assigned a 50 percent 
disability evaluation.  As the full benefit sought on appeal has 
been granted, the issue is no longer before the Board and will 
not be addressed.  

The issue of service connection for a skin disorder, also claimed 
as secondary to AO exposure, as well as the newly reopened claim 
of service connection for a respiratory disorder, to include 
asthma, also claimed as secondary to exposure to AO, are both 
remanded to the RO via the AMC, in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In an August 2010 statement in support of claim, the Veteran 
indicated that he would like to discontinue his claim of service 
connection for pancreatitis.  

2.  In an October 1994 rating determination, the RO denied 
service connection for a respiratory disorder, to include asthma, 
claimed as secondary to AO exposure; the Veteran was notified of 
the decision but did not appeal.  

3.  Evidence received since October 1994 denial raises a 
reasonable possibility of substantiating the claim of service 
connection for a respiratory disorder, to include asthma.

4.  The RO denied service connection for a dental injury due to 
trauma and for acute appendicitis in September 1995; the Veteran 
was notified of this decision but did not appeal.

5.  Evidence received September 1995 does not raise a reasonable 
possibility of substantiating either the claim for service 
connection for a dental injury due to trauma or the claim for 
service connection for acute appendicitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as it 
relates to the issue of whether new and material evidence had 
been received to reopen the claim of service connection for 
pancreatitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2.  The October 1994 rating determination denying service 
connection for a respiratory disorder, to include asthma, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.104, 20.1103 (2010).

3.  Evidence received since the October 1994 rating determination 
denying service connection for a respiratory disorder, to include 
asthma, also claimed as secondary to AO exposure, is new and 
material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4.  The RO's September 1995 rating determination denying service 
connection for a dental injury due to trauma became final.  
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

5.  New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a dental injury due to 
trauma has not been received.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.

6.  The RO's September 1995 rating determination denying service 
connection for an acute appendicitis became final.  38 U.S.C.A. 
§ 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

7.  New and material evidence sufficient to reopen the claim of 
entitlement to service connection for an acute appendicitis, 
and/or residuals thereof, has not been received.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pancreatitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  

The Veteran, in an August 2010 statement in support of claim, 
withdrew his appeal as to the issue of whether new and material 
evidence had been received to reopen the claim of service 
connection for pancreatitis.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed without prejudice as it relates to 
this issue.

New and Material Evidence

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and 
material evidence. 38 U.S.C.A. § 5108.  "New evidence" means 
existing evidence not previously submitted to agency 
decisionmakers.  "Material evidence" means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence 
on an element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Respiratory Disorder to Include Asthma

The RO denied the Veteran's claim of entitlement to service 
connection for asthma in an October 1994 rating determination.  
At the time of the denial, the RO indicated that under the 
authority granted by the Agent Orange Act of 1991, VA had 
determined that the presumption of service connection for asthma 
based upon exposure to herbicides in Vietnam was not warranted.  
The Veteran was notified of that decision the same month and did 
not appeal.  Thus, the decision became final.  

Evidence available to the RO at the time of the denial included 
the Veteran's service treatment records as well as statements 
from the Veteran.  

Evidence added to the record subsequent to the denial includes 
numerous VA and private treatment records containing diagnoses of 
COPD, bronchitis, pneumonia and other respiratory disorders.  
Such findings were not available at the time of the previous 
denial.  Moreover, the Veteran has reported having problems with 
respiratory disorders since his separation from service.  The 
Board further observes that the Veteran was treated for 
pneumonia, bronchitis, and asthmatic bronchitis in service.

New and material evidence has been received to reopen the claim 
of service connection for a respiratory disorder, to include 
asthma.  The findings of COPD, bronchitis, and pneumonia in 
treatment reports added to the record subsequent to the prior 
denial, when combined with the Veteran's reports of inservice 
symptoms and the treatment for bronchitis, asthmatic bronchitis, 
and pneumonia in service, relates to previously unestablished 
elements of the claim-a possible link between the current 
disability and the Veteran's period of service.  Therefore, the 
Veteran's claim is reopened.  See 38 C.F.R. § 3.156(a).

Dental Injury Due to Trauma

The RO denied service connection for an injury to the teeth due 
to trauma in a September 1995 rating determination.  The Veteran 
was notified of that decision later that month and did not 
properly perfect his appeal within the allotted time period.  
Thus, the decision became final.  

In denying service connection for a dental injury, the RO 
indicated that there was no record of an injury to the teeth.  
The RO noted that it was necessary to provide evidence which 
demonstrated the existence of the claimed condition and its 
possible relationship to service.  Evidence before the RO at the 
time of the denial included the Veteran's service treatment 
records and statements from the Veteran that he had suffered an 
injury to his teeth in 1968/1969, not long after he had gotten to 
Vietnam.  He stated that he was hit in the mouth by the tailgate 
of a truck and that it broke so many of his teeth and that they 
had to pull all his teeth.  He indicated that he received 
dentures at that time.  The Veteran stated that he was treated at 
the Military Assistance Command-Vietnam (MAC-V) compound outside 
of Saigon.  

In April 2003, the Veteran requested that his claim be reopened.  
He again reported that he had broken his teeth and they were 
pulled at MAC-V Compound outside of Saigon.  He requested that 
medical records be secured that would support his claim.  
Treatment records obtained in conjunction with the Veteran's 
claim reveal that he had 3 teeth pulled from the lower left 
mandible in September 1999.  Also added to the record were the 
results of a September 1991 VA examination, at which time the 
Veteran was noted to have an upper edentulous plate present that 
was in good repair.  

In his July 2005 substantive appeal, the Veteran requested that 
the RO obtain copies of all dental records.  

In conjunction with the Veteran's request, the RO again requested 
that NPRC forward all medical/dental treatment records.  In 
response to the request, 3 additional treatment records were 
forwarded by NPRC, none of which related to any dental injury.  
NPRC indicated that all other treatment records had already been 
previously sent.  

As to the Veteran's statements, the Board notes that the Veteran 
continues to maintain that he sustained a dental injury in 
service which led to his teeth being pulled and replaced with 
dentures.  While the Board is sympathetic to his beliefs, they 
were known at the time of the previous denial and are essentially 
cumulative and of no probative value.  As to the additional 
treatment records that have been associated with claims folder, 
the Board notes that the Veteran was found to have a dental plate 
at the time of a September 1991 examination, however, the 
demonstration that the Veteran had dentures in 1991 does not 
provide a nexus to service.  The three teeth that were pulled in 
1999 were from the lower jaw as opposed to the upper jaw, with no 
indication that the Veteran's upper teeth were injured in 
service.  Moreover, the three additional treatment records 
associated with the claims folder in September 2009 do not 
reference any treatment for a dental injury.  

The newly received evidence does not relate to the unestablished 
element of a nexus between any current upper dental injury 
resulting in dentures and service.  Absent competent evidence of 
a nexus, the evidence of current disability could not 
substantiate the claim.  Accordingly, it does not raise a 
reasonable possibility of substantiating the claim and is not new 
and material and the petition to reopen must be denied.  In 
reaching this decision the Board has considered the doctrine of 
reasonable doubt, but does not find the evidence to be so evenly 
balanced as to give rise to such doubt. 38 U.S.C.A. § 5107(b) 
(West 2002).

Appendicitis

The RO denied service connection for an acute appendicitis in a 
September 1995 rating determination.  The Veteran was notified of 
that decision later that month and did not properly perfect his 
appeal within the allotted time period.  

In denying service connection for an acute appendicitis, the RO 
indicated that there was no record of the acute appendicitis 
showing a chronic disability subject to service connection.  The 
RO noted that it was necessary to provide evidence which 
demonstrated the existence of the claimed condition and its 
possible relationship to service.  Evidence before the RO at the 
time of the denial included the Veteran's service treatment 
records and statements from the Veteran.  The evidence did not 
demonstrate any residuals from the acute appendicitis in service.  

Evidence added to the record reveals continued treatment for 
pancreatitis.  As noted above, the Veteran withdrew this issue 
from appeal.  The treatment records added to the claims folder 
subsequent to the prior denial make no reference to any residuals 
resulting from the inservice appendicitis and appendectomy.  The 
Veteran has also not indicated that there are any specific 
residuals resulting from the appendicitis and subsequent 
appendectomy.  The basis for the prior denial was that there were 
no residuals resulting from the inservice acute appendicitis or 
appendectomy.

Treatment records added to the record continue to reveal no 
residuals from the appendectomy.  As there have been no residuals 
shown to be related to the inservice appendicitis and 
appendectomy, there is no basis to grant service connection.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the United States Court of Appeals for Veterans Claims 
interpretation of section 1110 of the statute as requiring the 
existence of a present disability for VA compensation purposes 
cannot be considered arbitrary and therefore the decision based 
on that interpretation must be affirmed); See also Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

The evidence in this case, consisting of treatment records and 
statements from the Veteran, is to the effect that the Veteran 
does not have residuals of the inservice appendicitis or 
resulting appendectomy.  Accordingly, it does not raise a 
reasonable possibility of substantiating the claim and is not new 
and material and the petition to reopen must be denied.  In 
reaching this decision the Board has considered the doctrine of 
reasonable doubt, but does not find the evidence to be so evenly 
balanced as to give rise to such doubt.  38 U.S.C.A. § 5107(b).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As it relates to the claim of whether new and material evidence 
has been received to reopen the claim of service connection for a 
respiratory disorder, to include asthma, also claimed as 
secondary to exposure to AO, the VCAA is not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004 (the notice and duty to assist provisions of 
the VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision with regard to this claim, further assistance 
is not required to substantiate that element of the claim. 

For the issues of whether new and material evidence has been 
received to reopen the claims of service connection for an injury 
to the teeth due to trauma and residuals of inservice 
appendicitis and subsequent appendectomy, the Court has held that 
the VCAA notice in a new and material evidence claim must include 
(with some degree of specificity) notice of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

In a November 2009 letter, the RO informed the Veteran that he 
had been previously denied service connection for a dental injury 
due to trauma in September 1995.  The RO indicated that the claim 
had been denied as it had not been shown that the injury occurred 
while on active duty.  The RO stated that in order for the 
Veteran to reopen this claim, new and material evidence was 
needed.  He was told that new and material evidence was evidence 
that raised a reasonable possibility of substantiating the claim.  
Therefore, the evidence he submitted had to relate to this fact.

In a September 2003 letter, the RO informed the Veteran that he 
had previously been denied compensation for a stomach condition 
and appendectomy in September 1995 and that the time period for 
this appeal had expired.  The RO indicated that in order to 
reconsider this condition, new and material evidence was needed.  
The RO provided the old definition of what constituted new and 
material evidence.  

In the November 2009 letter, the RO informed the Veteran that he 
had been denied service connection for pancreatitis (also claimed 
as a stomach condition and appendicitis) in October 1994, 
including as secondary to exposure to herbicides.  The RO 
indicated that the condition had previously been denied as the 
condition was not associated with AO nor was it shown to be 
caused by or incurred in active duty.  The RO provided the proper 
definition of new and material evidence at that time and 
indicated that the evidence had to be new and relate to this 
fact.  

While the RO cited the October 1994 determination as opposed to 
the September 1995 rating determination, the reasons for both 
denials were essentially the same.  Hence, the Veteran was made 
aware of the reasons for the prior denial.

The Board notes that the Veteran was not provided complete notice 
of the VCAA prior to the initial adjudication of his claims in 
December 2003.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the November 2009 letter, the Veteran 
was allowed the opportunity to present evidence and argument in 
response.  His claim was readjudicated in May 2010.  See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  Moreover, the Veteran has not alleged any prejudice 
in terms of VCAA notification.  Shinseki v. Sanders, 129 S.Ct. 
1696, 1705 (2009).

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary 
to decide this claim has been obtained.  No other relevant 
records have been identified.  There is no duty to provide an 
examination prior to reopening the claim.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2010).

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements and arguments presented by his 
representative.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the appeal.  
Based upon the foregoing, the duties to notify and assist the 
Veteran have been met, and no further action is necessary to 
assist the Veteran in substantiating this claim. 


ORDER

The appeal as to the issue of whether new and material evidence 
has been received to reopen the claim of service connection for 
pancreatitis is dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for a respiratory disorder to 
include asthma is reopened.

New and material evidence not having been received, the claim of 
entitlement to service connection for a dental injury due to 
trauma is not reopened and the appeal is denied.

New and material evidence not having been received, the claim of 
entitlement to service connection for appendicitis, with 
resulting appendectomy, and/or residuals thereof, is not reopened 
and the appeal is denied.


REMAND

With regard to the Veteran's claim of service connection for a 
skin disorder, to include as secondary to exposure to AO, the 
Board notes that the Veteran was seen with complaints of sunburn 
on at least one occasion in service.  The Board further observes 
that the Veteran has indicated that his current skin condition, 
to include moles, had its onset in service and has continued to 
the present day.  The Board notes that the Veteran has been 
diagnosed as having numerous skin disorders, to include actinic 
keratosis, seborrheic dermatitis, rosacea, other seborrheic 
keratosis, xerosis, and dyshydrotic eczema.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  The Veteran in 
this case has not been afforded a VA skin examination.  Based 
upon the above, a VA examination is warranted.

As it relates to the Veteran's claim of service connection for a 
respiratory disorder, to include asthma, also claimed as a result 
of exposure to AO, as noted above the Veteran has now been 
diagnosed as having chronic obstructive pulmonary disease, 
bronchitis with bronchospasm, and atypical pneumonia.  The Board 
notes that the Veteran was treated for bronchitis, pneumonia, and 
asthmatic bronchitis while in service.  As the matter has been 
reopened, the Veteran should be afforded a VA examination to 
determine the nature and etiology of any current respiratory 
disorder and its relationship, if any, to his period of service, 
to include as a result of exposure to AO.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA skin 
examination to determine the etiology of 
any current skin disorder.  All indicated 
tests and studies are to be performed and 
all findings must be reported in detail.  
The claims folder and a copy of this remand 
must be made available to the examiner and 
the examiner must note such review in his 
report.  

Following examination, the examiner is to 
provide the following opinion:  Is it at 
least as likely as not (50 percent 
probability or greater) that any current 
skin disorder is related to the Veteran's 
period of service, to include as a result 
of exposure to AO?  Detailed rationale for 
each opinion must be provided.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current respiratory 
disorder.  All indicated tests and studies 
should be performed and all findings must 
be reported in detail.  The claims folder 
and a copy of this remand must be made 
available to the examiner and the examiner 
should note such review in the report.  

The examiner should render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) any current 
respiratory disorder is related to the 
Veteran's period of service, to include 
treatment for any viral/respiratory 
problems in service.  

If the Veteran entered service with a 
respiratory disorder, to include asthma, 
did this disorder increase in severity 
during service and if so, did the increase 
in severity represent simply a temporary or 
intermittent flare-up of the pre-service 
condition without worsening of the 
underlying condition or did the increase in 
severity represent a worsening of the 
underlying condition beyond the natural 
progress of the disorder?  Complete 
detailed rationale is requested for each 
opinion that is rendered.  

3.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues remaining on 
appeal.  If any benefit sought is not 
granted the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) containing all 
pertinent laws and regulations and should 
be afforded an opportunity to respond 
before the file is returned to the Board 
for further review.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


